DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10) and species StPep1 (SEQ ID NO: 1) in the reply filed on 28September2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Rejoinder: The election requirement between StPep1 (SEQ ID NO: 1) and SlPep6 (SEQ ID NO: 2) is hereby withdrawn at least because SEQ ID NO: 2 has at least 95% sequence identity to SEQ ID NO: 1 (see claim 7). Therefore, claims 5 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 6, 9, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28September2022. Claims 1-5, 7-8, and 10 are examined herein for patentability under 37 CFR 1.104.  




Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) [US provisional appl. No. 63/024,648 filed 14May2020] is acknowledged. Claims 1-5, 7-8, and 10 have an effective filing date of 14May2020. 

Status of the Claims
The claims filed 28September2022 are acknowledged. For clarity of the record, the claims dated 28September2022 are not amended and are the same as the original claims filed 14May2021. Claims 1-20 are pending (and original); Claims 6, 9, and 11-20 are withdrawn; and Claims 1-5, 7-8, and 10 are under examination.
	
Note about Sequence Listing
It appears as though the sequence submitted in the sequence listing as SEQ ID NO: 3 is not the same as the sequence described as SEQ ID NO: 3 within the specification (see, e.g., claim 9). This is pointed out as a courtesy. As noted above, AtPep1 (SEQ ID NO: 3) is a nonelected species (correspondingly, claims 6 and 9 are withdrawn). 

Claim Objections
Claims 4-5 are objected to because of the following informalities:  Based on the specification and the art, it is understood that “StPep1” and “SlPep6”, respectively, within these claims are abbreviations. At the first appearance within the claims, abbreviations should be written in long form to ensure clarity. Here, for example “Solanum tuberosum Plant Elicitor Peptide 1 (StPep1)” and “Solanum lycopersicum Plant Elicitor Peptide 6 (SlPep6)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the abbreviation “SlPep6”. While it is understood from the specification and the art that “SlPep” is a reference to a PEP from Solanum lycopersicum and that “SlPep6” of this application may have the sequence SEQ ID NO: 2, it is unclear from the current record what materiality, if any, the numeral “6” has within “SlPep6”. The specification does not clearly and concisely define “SlPep6” and the art does not appear to use the term “SlPep6”. For example, RYAN et al. (US Pat. No. 9,109,039) teach a PEP from solanum lycopersicum that has the sequence SEQ ID NO: 26 (Table 2 at column 19). SEQ ID NO: 26 of RYAN et al. is 100% identical to SEQ ID NO: 2 of this application (see alignment herein below). But RYAN et al. refer to this PEP as “SePep1”.  

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims state that the “exogenous sequence … is a sequence having at least 95% sequence identity to SEQ ID NO: 1/2”. Because the exogenous sequence is understood to be a polynucleotide sequence, it is indefinite to define a polynucleotide sequence based on its percent identity to an amino acid sequence (e.g., amino acid sequence SEQ ID NO: 1 or 2). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RYAN et al. (US Pat. No. 9,109,039 issued 18August2015).
RYAN et al. teach methods of treating a plant or a seed to increase plant defense signaling activity via applying to the surface of the plant/seed a Plant Elicitor Peptide (PEP) “defense signal peptide”  (claim 2 at column 284; see also column 5, line 61 to column 6, line 7 discussing “treating” plants/seeds with compositions comprising a PEP/”defense signal peptide”). 
RYAN et al. teach “StPep1” is a PEP/”defense signal peptide” from Solanum tuberosum (potato) with the sequence PTERRGRPPSRPKVGSGPPPQNN (SEQ ID NO: 9 therein, see Table 1 at Column 16 and column 18, lines 64-65). SEQ ID NO: 9 of RYAN et al. has 96.9% identity to this application’s “StPep1” sequence SEQ ID NO: 1 (see alignment below). 
RYAN et al. also teach the sequence SEQ ID NO: 26 is a PEP/”defense signal peptide” from Solanum lycopersicum (tomato, “SePep1” therein) consisting of ATDRRGRPPSRPKVGSGPPPQNN (see Table 3 at column 19, SEQ ID NO: 26 has 100% identity to the sequence SEQ ID NO: 2 of this application, see alignment below).
RYAN et al. teach that compositions for application of PEP “defense signal peptides” to plants comprise unpurified forms of the peptides, including unlysed Bacillus subtilis bacterial cells or fractions thereof where the B. subtilis  is expressing any of the PEP "defense signal peptide" polynucleotides disclosed therein and producing any of the PEP "defense signal" peptides disclosed therein (Column 36, line 56 to Column 37, line 2). [claims 1-3] RYAN et al. therefore teach a Bacillus subtilis bacterial strain comprising an exogenous sequence encoding the “StPep1” peptide [claim 4] consisting of RYAN et al.’s SEQ ID NO: 9 (which is a sequence “having at least 95% sequence identity to SEQ ID NO: 1” of this application) [claim 7]. RYAN et al. therefore teach a Bacillus subtilis bacterial strain comprising an exogenous sequence encoding the “SlPep6” peptide consisting of RYAN et al.’s SEQ ID NO: 26 (which, again, has 100% identity to this application’s SEQ ID NO: 2). [claims 5 and 8]. Based on the current record, it is believed that B. subtilis is “configured to colonize one or more roots of a plant for at least 10 days” and so RYAN et al. teach the subject matter of claim 10.

Result 2 of file “20220822_144150_us-17-320-414-2.rai” in the 23August2022 sequence search results of record 
RESULT 2
US-14-169-224-26
; Sequence 26, Application US/14169224
; Patent No. 9109039
; GENERAL INFORMATION
;  APPLICANT: Ryan, Clarence A Ph.D.
;  APPLICANT:Pearce, Gregory L. Ph.D.
;  APPLICANT:Huffaker, Alisa M. Ph.D.
;  APPLICANT:Yamaguchi, Yube  Ph.D.
;  TITLE OF INVENTION: Plant Defense Signal Peptides
;  FILE REFERENCE: 03170037CA
;  CURRENT APPLICATION NUMBER: US/14/169,224
;  CURRENT FILING DATE: 2014-01-31
;  PRIOR APPLICATION NUMBER: 13592971
;  PRIOR FILING DATE: 2012-08-24
;  PRIOR APPLICATION NUMBER: US 12/386,247
;  PRIOR FILING DATE: 2009-04-19
;  PRIOR APPLICATION NUMBER: US 12/386,247
;  PRIOR FILING DATE: 2009-04-19
;  PRIOR APPLICATION NUMBER: US 11/795,733
;  PRIOR FILING DATE: 2007-07-20
;  PRIOR APPLICATION NUMBER: PCT/US2006/002661
;  PRIOR FILING DATE: 2006-01-24
;  PRIOR APPLICATION NUMBER: US 60/647,708
;  PRIOR FILING DATE: 2005-01-26
;  PRIOR APPLICATION NUMBER: US 61/124,199
;  PRIOR FILING DATE: 2008-04-14
;  NUMBER OF SEQ ID NOS: 172
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Solanum lycopersicum
US-14-169-224-26

  Query Match             100.0%;  Score 129;  DB 10;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATDRRGRPPSRPKVGSGPPPQNN 23
              |||||||||||||||||||||||
Db          1 ATDRRGRPPSRPKVGSGPPPQNN 23

Result 4 of file “20220822_144150_us-17-320-414-2.rai” in the 23August2022 sequence search results of record 
RESULT 4
US-14-169-224-9
; Sequence 9, Application US/14169224
; Patent No. 9109039
; GENERAL INFORMATION
;  APPLICANT: Ryan, Clarence A Ph.D.
;  APPLICANT:Pearce, Gregory L. Ph.D.
;  APPLICANT:Huffaker, Alisa M. Ph.D.
;  APPLICANT:Yamaguchi, Yube  Ph.D.
;  TITLE OF INVENTION: Plant Defense Signal Peptides
;  FILE REFERENCE: 03170037CA
;  CURRENT APPLICATION NUMBER: US/14/169,224
;  CURRENT FILING DATE: 2014-01-31
;  PRIOR APPLICATION NUMBER: 13592971
;  PRIOR FILING DATE: 2012-08-24
;  PRIOR APPLICATION NUMBER: US 12/386,247
;  PRIOR FILING DATE: 2009-04-19
;  PRIOR APPLICATION NUMBER: US 12/386,247
;  PRIOR FILING DATE: 2009-04-19
;  PRIOR APPLICATION NUMBER: US 11/795,733
;  PRIOR FILING DATE: 2007-07-20
;  PRIOR APPLICATION NUMBER: PCT/US2006/002661
;  PRIOR FILING DATE: 2006-01-24
;  PRIOR APPLICATION NUMBER: US 60/647,708
;  PRIOR FILING DATE: 2005-01-26
;  PRIOR APPLICATION NUMBER: US 61/124,199
;  PRIOR FILING DATE: 2008-04-14
;  NUMBER OF SEQ ID NOS: 172
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Solanum tuberosum
US-14-169-224-9

  Query Match             96.9%;  Score 124;  DB 10;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 TERRGRPPSRPKVGSGPPPQNN 23
              ||||||||||||||||||||||
Db          2 TERRGRPPSRPKVGSGPPPQNN 23

Conclusion
Prior art made of record and not relied upon: SCHEER et al. (US 2015/0045219 published 12February2015, see paragraphs 402-403 as well as SEQ ID NOs: 14 and 26).
Results 10 and 11 of file “20220822_144150_us-17-320-414-1.rapbm” in the 23August2022 sequence search results of record: 
RESULT 10
US-14-454-374-14
; Sequence 14, Application US/14454374
; Publication No. US20150045219A1
; GENERAL INFORMATION
;  APPLICANT: New Biology, Inc.
;  APPLICANT:Scheer, Barbara
;  TITLE OF INVENTION: ABIOTIC AND BIOTIC STRESS TOLERANCE PEPTIDES AND POLYNUCLEOTIDES,
;  TITLE OF INVENTION:AND COMPOSITIONS AND METHODS COMPRISING THEM
;  FILE REFERENCE: NEWB-101-US
;  CURRENT APPLICATION NUMBER: US/14/454,374
;  CURRENT FILING DATE: 2014-08-07
;  PRIOR APPLICATION NUMBER: 61/863,139
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: 61/951,142
;  PRIOR FILING DATE: 2014-03-11
;  NUMBER OF SEQ ID NOS: 34
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Solanum tuberosum
US-14-454-374-14

  Query Match             96.9%;  Score 124;  DB 13;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 TERRGRPPSRPKVGSGPPPQNN 23
              ||||||||||||||||||||||
Db          2 TERRGRPPSRPKVGSGPPPQNN 23


RESULT 11
US-14-454-374-26
; Sequence 26, Application US/14454374
; Publication No. US20150045219A1
; GENERAL INFORMATION
;  APPLICANT: New Biology, Inc.
;  APPLICANT:Scheer, Barbara
;  TITLE OF INVENTION: ABIOTIC AND BIOTIC STRESS TOLERANCE PEPTIDES AND POLYNUCLEOTIDES,
;  TITLE OF INVENTION:AND COMPOSITIONS AND METHODS COMPRISING THEM
;  FILE REFERENCE: NEWB-101-US
;  CURRENT APPLICATION NUMBER: US/14/454,374
;  CURRENT FILING DATE: 2014-08-07
;  PRIOR APPLICATION NUMBER: 61/863,139
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: 61/951,142
;  PRIOR FILING DATE: 2014-03-11
;  NUMBER OF SEQ ID NOS: 34
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Solanum tuberosum
US-14-454-374-26

  Query Match             96.9%;  Score 124;  DB 13;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 TERRGRPPSRPKVGSGPPPQNN 23
              ||||||||||||||||||||||
Db          2 TERRGRPPSRPKVGSGPPPQNN 23

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                         
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663